Citation Nr: 1755871	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for incomplete loss of use of the right upper extremity associated with amyotrophic lateral sclerosis (ALS). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Following the Veteran's death, his surviving spouse requested, and was granted, substitution in April 2017.  Thereafter, the Appellant timely and properly completed the appeal of this increased rating claim.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2).

FINDINGS OF FACT

1. The Veteran is left hand dominate. 

2. The incomplete loss of use of the Veteran's right upper extremity was manifested by substantial loss of the use of the right hand. 


CONCLUSION OF LAW

The criteria for an assignment of a disability rating of 60 percent for incomplete loss of use of the right upper extremity have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.124, 4.124a, Diagnostic Code 8512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The Board must consider only those factors contained wholly in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994). However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436   (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

A veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue. Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2017). In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2017).
Service connection for incomplete loss of use of the right upper extremity associated with ALS has been rated at 40 percent disabling effective August 13, 2009. In his January 2011 increased rating claim, the Veteran asserted that his disability rating does not accurately reflect the current severity of his symptoms. The Board notes that the Veteran's upper right extremity is his minor extremity. 38 C.F.R. § 4.69 (2017). 

Accordingly, the incomplete loss of the Veteran's right upper extremity associated with ALS has been assigned a 40 percent rating under Diagnostic Code 8512. 38 C.F.R. § 4.124a (2017). As the record shows the Veteran is left hand dominant, the rating criteria pertinent to the minor extremity will be considered. Under Diagnostic Code 8512, a 60 percent rating is warranted for complete paralysis of the lower radicular group with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand). Severe incomplete paralysis warrants a 40 percent rating, and moderate incomplete paralysis warrants a 30 percent rating. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, DC 8510-8540 (2017).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis. The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2017). Neuralgia of a peripheral nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2017).

Here, medical treatment records record the Veteran's progressively weakened ability to use his right hand. Additionally, an August 2011 medical treatment addendum to a July 2011 physical noted significant progression of the Veteran's ALS symptoms and specifically noted that his right hand was "totally useless."  

A November 2010 VA examination the Veteran reported further weakening of his right upper extremity. The examiner found that the Veteran's right upper grip was decreased and that he was unable to flex the right fingers against resistance. The examiner also noted that, except for the right index finger, the other right digits only extended to 20 degrees of flexion passively, or with assistance. The examiner further found decreased bulk and muscle tone in the right upper extremity and opined that the Veteran suffered from progressive weakness of the upper right extremity. 

A May 2012 VA examination revealed the Veteran's right elbow flexion and extension as 2/5, wrist flexion and extension as 2/5, grip as 1/5, and right thumb to index finger as 1/5. Right upper extremity muscle weakness was found with atrophy. The examiner opined that the right hand and arm were essentially useless. The examiner further found the Veteran's right hand and arm served no useful role as the Veteran's ALS had impaired the limb where he could not use it for feeding, washing, dressing, or to protect himself from his environment. 

Resolving all doubt in favor of the Veteran, the Board finds that the service-connected loss of use of the Veteran's right upper extremity associated with ALS is manifested by what is essentially complete paralysis of the lower radicular group nerves with substantial loss of use of the right hand, which warrants a 60 percent disability rating. Here, the Veteran's disability rendered him unable to flex his fingers against resistance and unable to flex his fingers without passive assistance.  Also, VA physicians found his right hand "essentially useless" and "totally useless." In addition, the Veteran's right upper extremity showed significant muscle atrophy. The Board notes that 60 percent rating is the maximum schedular rating possible under Diagnostic Code 8512 for a minor extremity.

Finally, the Board finds that the appellant has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  


ORDER

Entitlement to a rating of 60 percent for incomplete loss of use of the right upper extremity associated with amyotrophic lateral sclerosis (ALS) is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


